Citation Nr: 0504921	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  98-15 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The RO has indicated that the veteran served on active duty 
from June 1993 to April 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, wherein the RO, among other things, 
granted service connection for PTSD and assigned an initial 
evaluation of 10 percent, effective July 8, 1997.  

By an April 2000 rating action, the RO assigned a 30 percent 
evaluation for the service-connected PTSD, effective July 8, 
1997.  As the 30 percent evaluation is less than the maximum 
available under the applicable diagnostic criteria, the 
veteran's claim remains on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

In February 2001 and in June 2003, the Board remanded the 
veteran's claim to the RO for additional development.  

As the veteran is appealing the initial assignment of the 
disability rating for her service-connected PTSD, the issue 
has been framed as that listed on the title page of this 
decision.   See Fenderson v. West, 12 Vet. App. 119, 125- 126 
(1999).


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to depressed mood, anxiety, panic attacks, 
flashbacks, and chronic sleep impairment.

2.  The veteran does not experience symptoms to a degree that 
she has occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The criteria for an assignment of an initial disability 
rating in excess of 30 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.130 (Diagnostic Code 9411) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Relevant Laws and Regulations

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2004).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2004).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2004).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Because the 
veteran has appealed from an initial award, consideration 
will be given to whether an evaluation greater than 30 
percent was warranted for any period of time during the 
pendency of her claim.

The veteran's service-connected PTSD is currently evaluated 
as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).  Under these criteria, a 100 percent rating 
is warranted for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  A 
70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  A 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

II.  Factual Background

In the veteran's case, the pertinent evidence includes an 
August 1997 report, submitted by D. S., M. S. W., reflecting 
that the veteran had PTSD based on a personal assault by a 
long-term partner and was manifested by symptoms, to include 
but not limited to, intense fear, feeling of helplessness, 
threatened death and/or serious injury, recurrent intrusive 
recollections of the attack, sleep interference, anxiety, and 
hypervigilance.  The examiner indicated that the PTSD 
symptoms caused impairment in her social and occupation 
functioning, the degree of which was not reported.  The 
examiner noted that the veteran's symptoms would decrease 
over time with support from family and friends, but that they 
would still be present depending on specific stressors (i.e., 
the attacker's car near her home or work or seeing him by 
accident) and would create an obvious interference with her 
normal life cycle. 

An August 1997 VA general medical examination report reflects 
that the veteran reported a history of having been physical 
and sexually assaulted in the spring of 1994.  She also 
indicated that since her discharge from service, she had 
worked full time at her own foreclosure company.  The veteran 
acknowledged that she had taken time off from work and had 
hired other people because of her inability to function 
efficiently.  The examiner noted that the veteran had been 
diagnosed with PTSD and that she had sought counseling.  

When examined by VA for her PTSD in September 1997 and March 
1999, the veteran was calm, cooperative, but fearful upon 
describing her assault.  Her speech had a normal rate, 
rhythm, and tone.  Her mood was described as "not bad."  
Her affect was appropriate.  Thought processes and content 
were within normal limits.  Insight and judgment were good.  
The veteran cried and was upset during the March 1999 
examination.  Diagnoses of PTSD, moderate to severe and 
related to physical assault and rape, were entered.  Global 
Assessment Functioning Scores (GAF) of 61 to 70, and 55 were 
recorded, respectively.  In an addendum to the September 1997 
report, the examiner reported that the veteran had not 
attended two separately scheduled social surveys scheduled 
that month. 

VA outpatient reports, dated from August 1997 to May 1999, 
reflect that when seen in the mental health clinic in April 
1998, the veteran gave a history of the 1994 assault.  She 
reported being self employed (i.e. owning a foreclosure 
business.)  The veteran was oriented in all spheres and 
exhibited a "frustrated" mood.  There was no evidence of 
any hallucinations or delusions.  She was referred to the Vet 
Center Trauma Program. 

Reports, submitted by the Vet Center, received by the RO in 
April 2000 and dated in March 2001, reflect that the veteran 
experienced flashbacks and panic attacks, which were noted to 
have increased when seen in March 2001.  These reports also 
reflect that the veteran was depressed, extremely anxious, 
hypervigilant, and socially phobic.  She also exhibited 
features of obsessive compulsive disorder and claustrophobia.  
The veteran related that she only felt safe when she was 
locked alone in her motor vehicle.  In March 2001, the 
examiner felt that the veteran was "severely disabled" by 
her trauma, that she was seriously affected in all aspects of 
her life, and that she had been unable to maintain stable 
employment for the previous year.  The examiner assigned a 
GAF score of 41 as the veteran had serious impairment in the 
areas of work, relationships, and mood.  The examiner 
concluded that the impact of the trauma had seriously 
compromised the quality of the veteran's life.  It was noted 
that the veteran continued to receive psychotherapy on a bi-
weekly basis at the Vet Center. 

When examined by VA in November 2001, the examiner noted that 
the veteran arrived solo and that she had driven forty miles 
to the examination.   The veteran reported having symptoms of 
nightmares, flashbacks, hypervigilance, and marked distress 
as a result of the assault.  She noted that she had a 
positive relationship with her family, who lived close by.  
The veteran believed that since March 2001, her PTSD symptoms 
had increased; however, she admitted that it was due to her 
no longer working.  (It was reported that veteran had sold 
her own business because the work was too stressful and 
because she had received an offer.)  She indicated that she 
was a student at a local community college, that she was 
married, and that she did not have any interests or hobbies.  

On mental status evaluation by VA in November 2001, the 
veteran's appearance, attitude, and behaviors were generally 
within normal limits.  She was well nourished, and her attire 
was casual but neat and appropriate.  Her hygiene and 
grooming appeared to have been "good."  She was cooperative 
and answered all questions appropriately.  Her sensorium was 
intact.  Her speech was markedly lacking in spontaneity, was 
somewhat under-productive, but was relevant and coherent.  
Her thought processes were rational, coherent, and goal-
directed.  There was no evidence of any delusions, 
hallucinations, obsessions, compulsions, or ritualistic 
behaviors.  The veteran was prone to phobic-like avoidance of 
certain situations, to include crowds in shopping centers, 
supermarkets, and closed-in spaces.  She was oriented in all 
spheres.  The veteran did well with short and long-term 
memory and concentration; however, she stated that with more 
complex tasks, her concentration had significantly suffered 
over the previous months.  Her affect was markedly 
constricted and, at one point, she became tearful when she 
described her circumstances.  Overall, the examiner concluded 
that the veteran's PTSD had increased since the 1999 VA 
examination.  A diagnosis of chronic and severe PTSD was 
recorded.  A GAF score of 47 was entered.  

Overall, the VA examiner in November 2001 concluded that the 
veteran had a severe level of impairment with regard to her 
occupational and personal and social functioning as a result 
of her PTSD symptoms.  With regard to her personal and social 
functioning, the examiner noted that while the veteran's 
skill level was adequate in terms of independent living, at 
times, her PTSD symptoms impaired her performance of such 
activities, particularly those that required contact with the 
public or crowded social situations (i.e., using public 
transportation).  The examiner noted that the veteran cared 
for her personal needs and managed her funds in her own best 
interest.  Regarding her occupational functioning, the 
examiner felt that in the most typical competitive employment 
situation, the veteran would have marked difficulty in 
maintaining appropriate adaptive behavior because she would 
have difficultly in maintaining appropriate emotional 
composure with her peers and supervisors.  Her prognosis was 
considered guarded. 

When seen in the VA clinic a few days after the November 2001 
VA examination,  the veteran was cooperative and well 
dressed.  Her affect was appropriate.  She was found to have 
had above average intelligence.  She denied having any 
auditory or visual hallucinations or suicidal ideations.  The 
veteran was noted to have had sleep impairment.  Her energy 
was described as fair.  She admitted to feeling depressed and 
that she cried easily.  She described having intrusive 
thoughts, flashbacks, and a fluctuating appetite.  The 
veteran related that she was able to concentrate in her 
schoolwork, but stated that it could improve.  A diagnosis of 
PTSD was recorded.  A GAF score of 55 was entered. 

VA outpatient reports, dated in June, July, and August 2003, 
pertinently reflect that the veteran still experienced 
flashbacks, depression, and sleep impairment.  She was 
oriented in all spheres.  The veteran's speech was clear, 
coherent, and of a normal rate and volume.  Her affect was 
appropriate.  She was able to concentrate.  She described her 
appetite as "fair."  She denied having any suicidal or 
homicidal ideas or psychosis.  In August 2003, the veteran 
indicated that she lived with her boyfriend, and that they 
had one child as well as two children from his previous 
marriage.  The veteran also indicated that despite problems 
stemming from her sexual assault, she was functioning rather 
well.  A diagnosis of PTSD was entered.

When examined by VA in April 2004, the examiner reported the 
veteran's history with respect to her in-service assault.  
The veteran reported having panic attacks, the frequency of 
which was not reported, claustrophobia, sleep disturbance 
(which was reported to have been a result of having her one-
year old baby in her bedroom), obsessive-compulsive 
behaviors, flashbacks, loss of interest in intimacy, 
increased startle response, and hypervigilance.  The veteran 
reported that she had owned her own business but that she had 
sold it.  She indicated that she lived with her boyfriend, 
who was supportive and understanding, and three children.  
She related that her boyfriend was the only person in whom 
she had confided about her assault.  She indicated that she 
attended college, maintained a straight A grade-point 
average, and was interested in tutoring and teaching.  The 
veteran described having positive relationships with her 
family and two lifelong friends. 

Upon mental status evaluation by VA in April 2004, the 
veteran was alert, oriented, and cooperative.  Her eye 
contact and hygiene were good.  Her mood appeared dysphoric, 
with an affect that was, at times, labile as she discussed 
her struggles since her trauma (the veteran was noted to have 
been less labile and angry than when she was previously seen 
by the examiner).  The veteran also appeared somewhat anxious 
and fidgety throughout the interview.  Her speech was goal-
directed and coherent, and was of a normal rate and volume.  
Her thought content was appropriate, relevant to topic with 
no signs of any formal thought disorder.  The veteran was 
noted to have been a good historian.  Her judgment appeared 
intact. Her insight was good.  The veteran underwent 
psychological testing which revealed symptoms compatible with 
a diagnosis of PTSD, such as chronic anxiety, tension, 
depression, interpersonal isolation, and feelings of paranoia 
which were secondary to her fear that her attacker would harm 
her or her family.  Testing also revealed that the veteran 
endorsed several compulsive personality traits but that she 
did not meet criteria for any related formal diagnosis.  

The VA examiner in April 2004 maintained that although the 
veteran's trauma history and PTSD symptoms had had a negative 
impact upon her lifestyle and relationships, she had 
continued to function well in her academic work.  In 
addition, she was able to maintain and care for herself and 
family, and reported having positive relationships with her 
significant other and lifelong friends.  The veteran denied 
having any suicidal ideation and remained future-oriented in 
her career and family plans.  A diagnosis of PTSD was entered 
by the examiner.  A GAF score of 55 was assigned. 

III.  Analysis

Upon reviewing the rating criteria in relation to the 
evidence, the Board finds that the veteran's disability 
picture is best characterized by the assigned 30 percent 
disability evaluation, and that the preponderance of the 
evidence is therefore against the claim for a higher initial 
disability evaluation.

The Board finds that the medical evidence shows a disability 
picture that equates to occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  The evidence does not indicate that the veteran was 
generally functioning at any level other than a satisfactory 
one; she always appeared neat and clean for her examinations, 
and her speech was always relevant and coherent.  The record 
clearly indicates that the veteran has had a depressed mood, 
panic attacks, and a high level of anxiety.  Her chronic 
sleep impairment is also well documented and, more recently 
in April 2004, was attributed to her newborn child.

As to whether the veteran's service-connected PTSD rises to 
the level of 50 percent disabling or more, the Board finds 
that it does not.  Although at one point the veteran's affect 
was labile, and her speech lacked spontaneity and was under-
productive, there is no evidence of record of circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, or difficulty in understanding complex 
commands.  Indeed, although the veteran has reported having 
some difficulty with concentration, she is able to maintain a 
straight A grade-point average.  There is also no evidence of 
impaired judgment or impaired abstract thinking.  

Although the veteran has reported being depressed and has 
had, at times, demonstrated a labile affect, when examined by 
VA in April 2004, she reported that she was looking forward 
to the future with respect to both her career and family.  
She has also reported some isolation from others, but she has 
also indicated that she has a good relationship with her 
current boyfriend, three children, her family, and lifelong 
friends.  Thus, while she has had some difficulties typical 
of the 50 percent rating, on a whole her symptoms are more 
akin to the type of problems contemplated by the 30 percent 
rating-decreased efficiency due to problems with a depressed 
mood, anxiety, suspiciousness, panic attacks, and sleep 
impairment.  The available evidence causes the Board to 
conclude that her disability more closely approximates the 
criteria for the 30 percent rating.  38 C.F.R. § 4.7 (2004).

The veteran's representative argues that the veteran has 
continued to experience an panic attacks, anxiety, 
nightmares, paranoia, and compulsive behaviors reported 
during her April 2004 VA examination..  While some of these 
symptoms have been clearly documented in the evidence of 
record, the Board points out that such symptomatology is 
already contemplated by the 30 percent disability rating 
assigned, and does not warrant a higher disability rating.

With regard to the veteran's November 2001 GAF score of 47, 
the specific findings made in the examination report do not 
appear consistent with the conclusion that she has symptoms 
to the degree suggested by the GAF score (such as suicidal 
ideation, severe obsessive rituals or serious impairment in 
social and occupational functioning).  AMERICAN PSYCHIATRIC 
ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH EDITION (1994).  That is, the Board notes 
that the November 2001 VA examiner's findings, along with the 
veteran's statements to the examiner, strongly suggest that 
the veteran does not experience such severe difficulties.  
For example, the Board notes that, while the veteran reported 
having sold her business because it was too stressful, she 
also indicated that she had been bought out.  In addition, 
the veteran was enrolled full-time in college and had a 
positive relationship with her family.  Furthermore, there 
was no evidence of any suicidal ideation or specific 
obsessions, compulsions, or ritualistic behaviors.  While the 
examiner documented that the veteran had severe level of 
impairment with regard to her occupational and social 
function as a result of her PTSD symptoms, this is not 
supported by the clinical findings noted in the examination 
report or in other records.  Thus, the 30 percent rating 
reflects the difficulties experienced by the veteran as a 
result of her PTSD symptoms. 

In short, her well documented symptoms provide a clearer 
picture of her disability than the GAF scores assigned by the 
November 2001 VA examiner. 38 C.F.R. § 4.126 (2004) (an 
evaluation is to be assigned based on all the evidence rather 
than solely on the examiner's assessment of the level of 
disability at the moment of the examination).  Thus, the 
Board finds, for the reasons set forth above, that the 
veteran's difficulties more closely approximate the criteria 
for a 30 percent rating. Indeed, as noted above, it is the 
criteria for the 30 percent rating that specifically refer to 
disturbances like those experienced by the veteran--problems 
with mood, anxiety, panic attacks, chronic sleep impairment, 
etc.  Consequently, the Board finds that her symptoms are 
best represented by the criteria for a 30 percent rating. 38 
C.F.R. § 4.130 (Diagnostic Code 9411).  This is so throughout 
the pendency of the claim.  Fenderson, supra.

IV.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the claimant is expected to obtain 
and submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, the RO sent letters to the veteran in May 2001 
and December 2003.  The December 2003 letter was re-sent in 
June 2004.  These letters instructed the veteran as to the 
information and evidence needed to substantiate her claim for 
a higher initial rating.  She was also told what was needed 
from her and what VA would do to assist her.  She was told to 
identify each source where pertinent evidence could be 
obtained.  Consequently, VA has met the duty to inform. 

With regard to the VA's duty to assist, the record contains 
the appellant's claim and VA medical evidence reflecting 
current treatment for PTSD.  Indeed, in June 2003, the Board 
remanded the veteran's claim to the RO for additional 
development.  The requested development has been completed 
and the case has returned to the Board for appellate review.  
The requested examination was conducted in April 2004.  The 
appellant has not identified any outstanding evidence which 
could be used to support the issue on appeal.  Consequently, 
VA has satisfied the duty to assist.


ORDER

The appeal for an initial disability rating in excess of 30 
percent for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


